Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kirk Lee Loney appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Loney v. Sims, No. 3:08-cv-00820-REP, 2012 WL 617977 (E.D.Va. Feb. 24, 2012 & Apr. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.